DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-9 and 15, the closet prior art reference, Ishihara (US 2015/036273 A1), fails to disclose all of the limitations of independent claim 1, namely, Ishihara fails to disclose “an optically thinner medium film disposed on the photoresist blocks and the black matrix; and an overcoat layer covering the photoresist blocks, the black matrix, and the optically thinner medium film; wherein the optically thinner medium film covers a boundary between the photoresist blocks and the black matrix; and wherein a refractive index of the optically thinner medium film is less than a refractive index of the overcoat layer.”  Namely, although Ishihara does disclose a configuration that is similar to applicant’s claimed invention including the black matrix and photoresist blocks/color filter structure, Ishihara does not disclose the overcoat layer covering the optically thinner medium, nor does Ishihara disclose the relative refractive indices of such a stacked structure.
In regard to independent claim 10 and dependent claims 11-14, the closest prior art Ishihara (US 2015/036273 A1), fails to disclose all of the limitations of independent claim 10, namely, Ishihara fails to disclose“an optically thinner medium film disposed on the photoresist blocks and the black matrix; and an overcoat layer covering the photoresist blocks, the black matrix, and the optically thinner medium film; wherein the optically thinner medium film covers a boundary between the photoresist blocks and the black matrix; and wherein a refractive index of the optically thinner medium film is less than a refractive index of the overcoat layer.”  Namely, although Ishihara does disclose a configuration that is similar to applicant’s claimed invention including the black matrix and photoresist blocks/color filter structure, Ishihara does not disclose the overcoat layer covering the optically thinner medium, nor does Ishihara disclose the relative refractive indices of such a stacked structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
April 10, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871